DETAILED ACTION
This action is in reply to the submission filed on 7/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 11 and 14, and amendments to claims 1, 5, 12, 13 and 18-21 are acknowledged.
Claims 1-10, 12, 13 and 15-28 are currently pending and have been examined under the effective filing date of 5/13/2019.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Limited the independent claim(s) to a camera as a sensing device necessitated using previously cited Mann as the primary source for the prior art rejection. Modifying Mann using an obvious combination of the techniques of drawer configurations in Frederick and machine vision inventorying systems in MacIntosh fully teaches the claimed invention. “Hay” is cited to teach the clarified structure of the slots and trays in dependent claim 5.  An updated mapping of the claims is presented in this action.
Regarding pages 10 and 11 of Applicant’s 7/11/2022 remarks, Examiner submits MacIntosh teaches using images of products for inventorying purposes, as well as for decoding information from images.

Claim Objections
Claims 15-17 are objected to because of the following informalities: Applicant amended claims 18-21 to remove dependency from cancelled claim 14, but did not amend claims 15 or 16 to do the same.  Claims 15 and 16 depend from cancelled claim 14, and claim 17 depends from claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12, and 15-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (Pub. No. US 2020/0253679 A1) in view of MacIntosh et al. (Pub. No. US 2017/0249491 A1), and in further view of Frederick (Pat. No. US 6,788,997 B1).
Regarding Claim 1, Mann discloses an automated product locker, comprising: 
a housing; (Mann Figure 1)
a plurality of visual indicators configured to indicate respective positions of respective units of the products within the storage area; (Mann ¶0177; receiving a signal from an optical sensor associated with a receptacle, the optical sensor including a light emitter and a light detector)
a machine vision system arranged within the housing and configured to capture information about the products, the machine vision system comprising a camera; (Mann ¶0312; In FIG. 3A, the camera 22A is shown to be located at or near the centre of the front face 5A of the cabinet 1A facing the mirror.)
a controller arranged within the housing and operably coupled to the machine vision system, the controller comprising a processor and a memory, the memory having computer-executable instructions stored thereon (Mann ¶0451; processor may function as a controller) that, when executed by the processor, cause the controller to:
detect an opening or closing of the drawer by a user, (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.) and upon detecting the opening or closing:
(i) cause the camera to capture at least one image of the products, wherein the at least one image comprises information about the products; (Mann ¶0312; In that way, the camera 22A can also capture the images that is displayed by the mirror. This is useful, because if the door is opened as shown in FIG. 3A, the camera can capture the items/receptacles on the door side as well as the images displayed by the mirror for example, which could for example be the items/receptacles present in the front face 5A of the cabinet 2A.)
While Mann teaches taking pictures of the contents of the product locker with a camera when the door of the locker is opened, it does not explicitly disclose using machine vision to identify product identifiers by a camera; instead, it uses a combination of other sensors to do so.  However, MacIntosh uses machine vision to do so: 
(ii) inventory the products based, at least in part, on the information about the products, (MacIntosh ¶0316; Cameras, weight transducers, near field chip readers, or other sensors can be positioned to monitor the removal of stock from shelves.) wherein inventorying the product based, at least in part, on the information about the product comprises:
receiving images of the products captured by the camera; (MacIntosh ¶0316; Cameras, weight transducers, near field chip readers, or other sensors can be positioned to monitor the removal of stock from shelves.)
analyzing the images of the products to identify respective product identifiers associated with respective units of the product (MacIntosh ¶0366; sensor comprises a 2D image sensor. Imagery captured by the sensor is processed (within the shelf-mounted unit, or at a remote computer processor) to decode machine readable data from a retail item stocked on the shelf.)
decoding the respective product identifiers associated with the respective units of the products; and (MacIntosh ¶0366; sensor comprises a 2D image sensor. Imagery captured by the sensor is processed (within the shelf-mounted unit, or at a remote computer processor) to decode machine readable data from a retail item stocked on the shelf.)
and using the respective product identifiers, associating the respective units of the product with the respective positions within the storage area. (MacIntosh ¶0392; The location of the desired product on a shelf can be determined by reference to sensor data, as described elsewhere (e.g., fixed store cameras, such as on the ceiling, or on opposite shelves, or on the back of electronic label units)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of machine vision identification because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cameras to identify products. (MacIntosh ¶0392; The location of the desired product on a shelf can be determined by reference to sensor data, as described elsewhere (e.g., fixed store cameras, such as on the ceiling, or on opposite shelves, or on the back of electronic label units)
While Mann teaches an automated product locker, Mann does not disclose, but Frederick discloses:
a drawer configured to be slidably stowable within the housing, the drawer defining a storage area comprising a plurality of slots configured to house a plurality of different products such that the plurality of different products may be placed at random in the storage area; (Frederick Figures 61-63 showing a housing and drawer configurations) (Frederick 65:11; slots 192 are oriented such that for any size container reasonably accommodated in the magazine)
and cause one or more of the visual indicators that are associated with a desired unit of the products to actuate. (Frederick 29:1; lock module 452 also includes a visual indicator 464.  …the indicators may be actuated to give an indication to the user at times when the unit may be opened.  This helps a user find the refrigerator or storage cabinet where a requested medical item is stored.  … to provide an indication of the location in the unit where a particular type of medical item is stored.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)


Regarding Claim 2, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the drawer comprises an external face, and wherein at least one of the visual indicators is arranged on or adjacent to the external face. (Mann Figure 3 showing external face with visual indicators… ¶0402; Lighting as part of the cabinet may also be used to indicate the status of the kit)

Regarding Claim 3, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the drawer further comprises a plurality of partitions arranged within the storage area, and wherein a respective set of the visual indicators is arranged along each of the partitions. (Mann Figure 3 showing indicators along product partitions.)

Regarding Claim 4, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 3, wherein the drawer further comprises a plurality of trays configured to receive the product, wherein each of the trays is arranged between adjacent partitions. (Frederick 36:4; FIGS. 61 through 63 show alternative configurations of item supporting members such as drawers, shelves and trays, in supporting connection with the cabinet 550.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)

Regarding Claim 6, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit an inventory of the products over a network to a remote system. (Mann ¶0502; product information stored on a remote database)

Regarding Claim 7, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 6, wherein the remote system comprises a database. (Mann ¶0502; product information stored on a remote database)

Regarding Claim 8, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the optical device is a barcode scanner. (Mann ¶0547; This system could use other sensing methods such as barcodes, QR codes, colour, etc)

Regarding Claim 9, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 8, wherein inventorying the product based, at least in part, on the information about the product comprises: reading respective product identifiers associated with respective units of the products; decoding the respective product identifiers associated with the respective units of the products; and using the respective product identifiers, associating the respective units of the products with the respective positions within the storage area. (Mann ¶0498; Electronic Identification (EID) sensing of packs may occur. EID (such as by way of RFID tags) that may be incorporated with packs can allow for pack information, location and/or orientation to be determined using an EID sensor/reader or readers.)

Regarding Claim 10, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 9, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a universal product code (UPC), or a stock keeping unit (SKU). (Mann ¶0547; Once product is confirmed to be in correct location the cabinet can be closed. This system could use other sensing methods such as barcodes, QR codes, colour, etc.)

Regarding Claim 12, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 11, wherein the machine vision system further comprises a light reflecting device configured to direct light reflected from a portion of the storage area to the camera. (Mann ¶0041; door includes a mirror that is located to reflect a view of at least part of the medical supplies storage zone to the camera when the door is near its closed position such that the camera can make a recording of the medical supplies storage zone when the door is near its closed position)

Regarding Claim 15, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 14, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a two-dimensional (2D) barcode, a three-dimensional (3D) barcode, a universal product code (UPC), a stock keeping unit (SKU), text, or a graphic. (Mann ¶0547; This system could use other sensing methods such as barcodes, QR codes, colour, etc.)

Regarding Claim 16, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 14, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to identify one or more of the respective positions within the storage area associated with a missing, unrecognized, or unreadable product identifier. (Mann ¶0501; In a situation where packs are placed in an incorrect receptacle or other location in the cabinet, be it by mistake or on purpose, EID may be used to detect this.)

Regarding Claim 17, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 16, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to determine, using a machine learning algorithm, whether the one or more of the respective positions within the storage area associated with the missing, unrecognized, or unreadable product identifier contain a unit of the products. (MacIntosh ¶0223; system can acquire certain identification information (e.g., straight-edges or curvilinear shape, color histogram, temperature, weight, etc.) from sensors, and use this information to determine the most common presentation pose of objects having such attributes, and apply different image distortions or other identification techniques accordingly based on such sensor data… ¶0333; implementations of the technology are self-learning. For example, the detailed system can statistically track data that—in the aggregate, begins to reveal clues for product identification. A data driven model for product identification thus evolves through exposure to additional data… ¶0353; system may be self-learning. A new product may be recognized, initially, by an express identifier, such as a watermark or a barcode. Through repeated exposure, the system collects information about image fingerprints, weights, color histograms, temperature, etc., that it associates with such product… ¶0581; cloud resource can be configured to learn from the sensor data, e.g., discerning correlations between certain barcodes, watermarks, histograms, image features, product weights, product temperatures, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Mann with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory. (MacIntosh ¶0392; The location of the desired product on a shelf can be determined by reference to sensor data, as described elsewhere (e.g., fixed store cameras, such as on the ceiling, or on opposite shelves, or on the back of electronic label units)

Regarding Claim 18, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to determine, using a machine learning algorithm, a source of each of the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory. (MacIntosh ¶0392; The location of the desired product on a shelf can be determined by reference to sensor data, as described elsewhere (e.g., fixed store cameras, such as on the ceiling, or on opposite shelves, or on the back of electronic label units)

Regarding Claim 19, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein inventorying the products based, at least in part, on the information about the products further comprises cropping a portion of the images of the product, and wherein the cropped portion of the images is analyzed to identify the respective product identifiers associated with the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory. (MacIntosh ¶0392; The location of the desired product on a shelf can be determined by reference to sensor data, as described elsewhere (e.g., fixed store cameras, such as on the ceiling, or on opposite shelves, or on the back of electronic label units)

Regarding Claim 20, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to store the images of the products in the memory. (Mann ¶0502; product information stored on a remote database)

Regarding Claim 21, Mann as modified by MacIntosh and Frederick discloses an automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit the images of the products over a network to a remote system. (Mann ¶0301; footage recorded may be transmitted to a local or remote storage device for subsequent and future review. The cameras 22, 23 may so take footage or a photo or photos or all.)

Regarding Claim 22, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to initiate the machine vision system in response to a movement of the drawer. (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.)

Regarding Claim 23, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 22, wherein the movement of the drawer is withdrawal of the drawer from the housing followed by return of the drawer into the housing. (Mann ¶0335; At a certain position of the door being open and/or closed, a photo may be taken or a video recording may commence, using one of or both of the cameras 21, 23)

Regarding Claim 24, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 22, further comprising a position detector configured to sense a position of the drawer relative to the housing. (Mann ¶0335; At a certain position of the door being open and/or closed, a photo may be taken or a video recording may commence, using one of or both of the cameras 21, 23)

Regarding Claim 25, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 24, wherein the position detector is a through- beam photoelectric sensor. (Mann ¶0435; Optical sensing arrangement may be configured to operate using any suitable optical sensing format for example, colour sensing, visible light sensing, ultraviolet (UV) sensing, infrared (IR) sensing or laser sensing.)

Regarding Claim 26, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 22, further comprising a position strip including machine readable code arranged within the drawer, wherein the machine vision system is further configured to capture information about the position strip, and wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to detect the movement of the drawer based, at least in part, on the information about the position strip. (Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.) (Frederick 38:60; use of identifying means 576 such as a machine readable bar code, visible indicia, or the like.  Identifying means 576 may be placed on the cabinet 550 or individual drawers, or the identifying means 576 may be placed directly on bracket 566.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)

Regarding Claim 27, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to receive a request for the desired unit of the products. (Mann ¶0546; The cabinet may also have an audio and/or visual communication means such as speaker system that may play information about an item or items in the cabinet. This may play when requested)

Regarding Claim 28, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 27, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to: 
transmit the request for the desired unit of the products over a network to a remote system; and (Mann ¶0546; Where the reader is in the cabinet, the cabinet could send the audio or data to a recipient's phone or tablet that had previously been registered in a database)
receive a response from the remote system, the response including a position of the desired unit of products within the storage area. (Mann ¶0546; A request for this information can be handled by one of the following ways. In one arrangement RFID tags may be located on the packaging of an item. The location of the RFID tag can be communicated to the end user by the use of a coloured dot or similar label.)

Regarding Claim 29, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 28, wherein the remote system comprises a database. (Mann ¶0301; footage recorded may be transmitted to a local or remote storage device for subsequent and future review)

Regarding Claim 30, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to provide an alarm in response to a condition of the drawer. (Mann ¶0354; The replenishment request may be an audible alarm or a visual alarm or an electronic message may be sent to a mobile device or computer of a technician or health and safety office or any other suitable person, using a suitable communication module that may be integrated into the medical supplies cabinet)

Regarding Claim 31, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, further comprising a power supply arranged in the housing. (Mann ¶0119; integrated uninterruptable power supply)

Regarding Claim 32, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, further comprising a locking device arranged in the housing and configured to secure the drawer. (Mann ¶0329; door 2 has a door arm that may be used to retain and/or lock the door open and closed)

Regarding Claim 33, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein the machine vision system comprises a single optical device. (Mann ¶0335; photo may be taken or a video recording may commence, using one of or both of the cameras)

Regarding Claim 34, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, further comprising: a plurality of drawers, each of the drawers being configured to be slidably stowable within the housing; and a plurality of machine vision systems arranged within the housing, wherein a respective one of the machine vision systems corresponds to a respective one of the drawers. (Frederick 63:61; Each magazine has a dispense verification sensor 179 associated therewith.  Sensor 179 is operable to detect the actual dispense of a container from a magazine.  Sensor 179 may be an optical, mechanical or other suitable sensor type.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)

Regarding Claim 35, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein each of the visual indicators is at least one of a light emitter or a graphical display. (Mann ¶0444; optical sensing arrangement 110 comprises at least one light emitter 111 and one or more colour detectors)

Regarding Claim 36, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein each of the respective units of the products is a product package. (Mann ¶0446;  package or box of medical items)

Regarding Claim 37, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 36, wherein the product package includes one or more contact lenses. (Frederick 13:16; Typical items may include packages containing medical items such as drugs, medical equipment, supplies, including for example, catheters and guide wires for angioplasty or other medical items which should be strictly and accurately monitored because of theft, safety, critical need or other concerns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)

Regarding Claim 38, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 1, wherein at least one of the visual indicators is configured display a first user indication associated with a first user and a second user indication associated with a second user, wherein first user indication and the second user indication may be selected from an icon, image, or a color associated with a particular user. (Frederick 26:2; computer 84 requires user to input an identification…also a second authorized user to input their coded card) (Frederick 26:38; selecting the patient who is to receive the medication) (Frederick 28:20; signal from the display terminal 98…enable the user to access the interior area)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known technique of slidable, labeled drawers in Frederick because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Frederick 3:45; provide a medical cabinet with adjustable drawer guides for accommodating a wide variety of medical items)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (Pub. No. US 2020/0253679 A1) in view of MacIntosh et al. (Pub. No. US 2017/0249491 A1), Frederick (Pat. No. US 6,788,997 B1) and in further view of Hay (Pub. No. US 2014/0316916 A1.)
Regarding Claim 5, Mann as modified by MacIntosh and Frederick discloses the automated product locker of claim 4. Modified Mann does not, but Hay does teach wherein the plurality of slots reside within the trays. (Hay ¶0012; The tray may comprise a peripheral wall having a plurality of spaced apart slots,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product locker in Mann with the known slotted trays in Hay, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a greater quantity of and more organized inventory. (Hay ¶0012; … creating item compartments)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (Pub. No. US 2020/0253679 A1) in view of MacIntosh et al. (Pub. No. US 2017/0249491 A1), Frederick (Pat. No. US 6,788,997 B1) and in further view of Seres et al. (Pub. No. US 2020/0125854 A1.)
Regarding Claim 13, Mann as modified by MacIntosh, Frederick and Seres discloses the automated product locker of claim 12, wherein the camera and the light reflecting device are arranged at opposite sides of the drawer. (Seres ¶0007; imaging arrangement may further include a back mirror mounted at a back top portion of the horizontal shelf, wherein the back mirror is inclined at a pre-defined angle with respect to the front mirror, and wherein the front and back mirrors enable the image sensor to capture a front view of the one or more products on the horizontal shelf.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of mirrors in Seres because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the positioned imaging sensor to capture more inventory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buibas et al. (Pub. No. US 2020/0202177 A1) discloses a machine vision system to detect stock changes in a storage area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629